﻿Allow me first of all, on behalf of the
delegation of the Democratic People’s Republic of Korea,
to congratulate Mr. Hennadiy Udovenko, the Minister For
Foreign Affairs of Ukraine, on his election to the
presidency of the General Assembly at its current session.
We believe that his rich experience and diplomatic skill
in dealing with international affairs will lead this session
to fruitful results.
I also express my gratitude to the former President,
Mr. Razali Ismail, Malaysian Ambassador to the United
Nations, for his great contributions to the successful
conclusion of the fifty-first session of the General
Assembly. At the same time, I take this opportunity to
express appreciation to the Secretary-General, Mr. Kofi
Annan, for his efforts devoted to the activities of the
United Nations.
The fifty-second session of the General Assembly is
now being held just two years before we enter a new
century. The twenty-first century should be different from
the present century, characterized by a history of hot and
cold wars. It is the desire of humankind and the common
task of the international community to make the
forthcoming century peaceful and prosperous.
17


Though we are at the end of the twentieth century, we
are still facing complex and intricate challenges. A
tendency towards domination continues to prevail in
international relations even after the abolition of
colonialism. Today the United Nations, which once
contributed to eradicating colonialism, has been placed in
danger of being converted into a tool that would allow
high-handedness and arbitrariness.
Though the cold war has ended, the nuclear stockpiles
remain as enormous as ever before, and the thinking of the
cold-war era dominates international relations. Today such
challenges are clearest in North-East Asia and, more
precisely, in the Korean peninsula. In the Korean peninsula,
national division, the legacy of the cold war era, continues,
the power and confrontation politics of the cold war era
persist and relations between the North and South of Korea
are ever worsening. The aggressive military alliances,
vestiges of the cold war, are being rearranged, and
provocative joint military exercises are being conducted
against the Democratic People’s Republic of Korea with
annually increased military expenditures amid the tense
situation in the Korean peninsula. In addition to the military
pressures, which have continued since the cold war era,
issues such as human rights, terrorism, economic sanctions,
food aid and so on are also being abused as tools for high-
handedness and interference in our internal affairs. All these
attempts are aimed at stifling our socialist system.
Like all other United Nations Member States, the
Democratic People’s Republic of Korea is a sovereign State
with the right to choose its own political system, and it
deserves respect for this. Our style of socialism is the one
our people have chosen by themselves, and it is not a
system doomed to collapse even though others may attempt
to bring this about. The single-hearted unity between the
leader, the party and the masses is the source of the
invincibility of our system.
On 8 July this year, which marked the third year of
the demise of the great leader President Kim Il Sung, all
our people became mourners and observed the memorial
service. Simultaneously with the end of the mourning
period, we instituted a Juche calendar with the year 1912
as the base year, and designated 15 April as the Day of Sun
in memory of the birthday of the great leader President
Kim Il Sung. This affords a good illustration of the
unanimous will of our people who are determined to hand
down, forever, the revolutionary life and the immortal
exploits of the fatherly leader who created the Juche idea
and built socialism centred on the popular masses. Today
is 2 October, Juche 86 in our country, according to our
Juche Calendar.
For our Korean people, the last three years have
been a period of severe trials during which our people
suffered the greatest loss of the nation, confronted the
persistent manoeuvres of the hostile forces to stifle our
socialist system and suffered from a series of natural
calamities.
Nevertheless, our people have been always optimistic
and able to continue their victorious advancement by
overcoming all sorts of challenges, because they hold in
high esteem another great leader, General Kim Jong Il, an
iron-willed and brilliant commander.
Currently, the nomination process is under way in
my country to elect the great leader Comrade Kim Jong
Il as the General Secretary of the Korean Workers’ Party,
and all our people are full of boundless joy and emotion
over their long-cherished desire being realized.
This clearly demonstrates the firm will and
conviction of our people to carry through the Juche cause,
holding in high esteem forever the great leader Comrade
Kim Jong Il as the head of our Party and our revolution.
This is the reality of socialist Korea, where the
people enjoy the blessing of the leadership and the leader
enjoys the blessing of the people through the generations.
I take this opportunity to reiterate our deep thanks to
the Governments, organizations and individuals of various
countries, and to the governmental and non-governmental
international organizations, including the United Nations,
for their deep sympathy and condolences, as well as for
the humanitarian assistance extended to our people who
suffered the deepest sorrow and natural calamities.
Korea’s reunification question is, in essence, a
question of regaining national sovereignty throughout the
country, which is being trampled by foreign forces and of
abolishing the legacy of the cold war era.
The Government of our Republic regards as its
Three Charters for National Reunification the three
principles of independence, peaceful reunification and
great national unity, the 10-Point Programme of the Great
Unity of the Whole Nation and the proposal for the
founding of the Democratic Confederal Republic of
Koryo.
18


The great leader General Kim Jong Il, in his
programmatic work published on 4 August of this year,
made clear our firm will and determination to clearly
reunify the country, holding aloft the Three Charters of
National Reunification set forth by the fatherly leader. The
three principles of national reunification constitute the great
common reunification programme for the Korean nation,
which was confirmed by the north and south through their
4 July Joint Statement and was supported by the twenty-
eighth session of the United Nations General Assembly as
well.
The 10-Point Programme of the Great Unity of the
Whole Nation for National Reunification is a political
programme aimed at attaining the unity of the whole nation
to strengthen the driving force of national reunification.
This programme indicates comprehensively the objective
and ideological basis, as well as the principles and methods,
for achieving the great national unity.
The proposed Democratic Confederal Republic of
Koryo is the blueprint which gives the full picture of a
reunified State and the ways for its realization as well.
More than half a century has passed since the north
and south of Korea have existed with different systems.
Under such circumstances, the establishment of a unified
national State through the confederation formula — based
on one nation and one State, two systems and two
Governments — becomes the most reasonable way of
efficiently resolving the issues pertaining to national
reunification.
The emergence of a unified national State —
independent, peaceful and neutral — in the Korean
peninsula will make a great contribution to lasting peace
and stability in North-East Asia, where the great Powers are
contiguous to each other.
No matter how the situation and circumstances may
change in the future, our people will remain unshakeable in
their will, and the Government of our Republic will adhere
to its consistent reunification policy in reunifying the
country, on the basis of the Three Charters for National
Reunification.
Improved relations between the north and south of
Korea are an urgent requirement for achieving the
independent and peaceful reunification of the country. If the
south Korean authorities give up their anti-national and
anti-reunification confrontation policies and make a positive
change in practice, we will meet them at any time to have
open-minded negotiations on the destiny of the nation and
make joint efforts for the country’s reunification.
For a correct solution to the Korean question, the
countries concerned must also play positive roles with a
sincere attitude about helping Korea’s reunification. The
United States, a State party which is directly responsible
for the Korean question, should make a radical change in
its anachronistic policy towards Korea and refrain from
laying obstacles in the way of the independent and
peaceful reunification of Korea. Japan, which imposed
immeasurable misfortune and disaster upon the Korean
people in the past, must sincerely reflect upon its past,
discontinue its hostile policy towards our Republic and
stop provoking Korea’s division and hindering its
reunification.
It is the consistent stand of the Government of our
Republic to prevent war and to ensure a lasting peace in
the Korean peninsula. This becomes our primary task in
the efforts to reunify the country peacefully, without
recourse to the armed forces. In order to ensure peace in
the Korean peninsula, it is imperative to oppose
aggression and war manoeuvres and to remove the danger
of war.
The prevailing situation in the Korean peninsula is
so tense that a war could break out at any moment, due
to the attempts of the United States, Japan and South
Korean authorities against our socialist Republic. In recent
years alone, the United States introduced over $3 billion
worth of war equipment into South Korea. At the same
time, it has been conducting joint military exercises more
frequently than ever before, and even directing the guns
of the United States forces in Japan and the Pacific fleet
towards the Democratic People’s Republic of Korea.
Of late, Japan is also accelerating its political, legal
and diplomatic moves with a view to legalizing its
engagement of the self-defence force in a possible Korean
war under the signboard of the “revision” of the
“Guidelines for United States-Japan Military
Cooperation”.
In addition, the South Korean authorities increased
their military budget up to $17 billion for this year and
again decided to increase next year’s military budget up
to $19 billion, while bolstering military “cooperation”
with foreign forces against their fellow countrymen.
Such moves, reflecting the policies of the cold-war
era, inevitably provoke self-defensive counter-measures
19


from our Republic, thus maintaining the present tense
situation in a vicious cycle of aggravation.
This situation of the Korean peninsula urgently
requires the establishment of a new peace arrangement. In
order to ease tension and avert the danger of a war in the
Korean peninsula, the United States should, before anything
else, abandon its hostile policy against our Republic and
sign a peace agreement with the Democratic People’s
Republic of Korea. The Democratic People’s Republic of
Korea and the United States are still in a state of temporary
ceasefire. The United States is in direct confrontation with
the Democratic People’s Republic of Korea, maintaining
tens of thousands of its troops in and around South Korea.
Removing the danger of war and ensuring peace in the
Korean peninsula presupposes the withdrawal of the United
States troops and the conclusion of a peace agreement
between the Democratic People’s Republic of Korea and
the United States. Hence, the resolution of the major issues
pertaining to the maintenance of peace and security in the
Korean peninsula falls under the responsibilities of the
Democratic People’s Republic of Korea and the United
States. We recognize that these issues should be the top
priority on the agenda to be considered at the proposed
four-party talks if the talks are to be held to discuss the
issues of ensuring peace and security in the Korean
peninsula.
If the United States is sincerely interested in ensuring
peace in the Korean peninsula, it should, inter alia, show
its credibility by taking practical steps to discontinue
military threats and lift economic sanctions against the
Democratic People’s Republic of Korea.
The countries concerned should refrain from any acts
that would be likely to impede the withdrawal of the United
States troops from South Korea and the conclusion of the
Democratic People’s Republic of Korea-United States peace
agreement.
The Government of the Democratic People’s Republic
of Korea will continue, as in the past, to make every effort
to ensure peace in the Korean peninsula and to bring about
the peaceful reunification of the country, thus contributing
towards peace and security in North-East Asia and the rest
of the world.
In order to prepare itself for the demands of the next
century, the United Nations should make an early departure
from outdated structures that serve the interests of only a
few countries, allowing them privileges and high-
handedness. First of all, international society should be
democratized through the democratic reform of the United
Nations. The United Nations should be restructured so as
to reflect the will of developing countries, which make up
the majority of United Nations Members, and to enable
them to exercise their sovereignty on an equal footing.
The General Assembly, in which all United Nations
Member States are equally represented, has been
democratized, compared to the Security Council. Yet its
authority has been severely restricted. On the other hand,
the Security Council lacks democracy to a great extent,
although it enjoys powerful authority. The present
composition of the permanent membership of the Security
Council does not fully represent the developing countries,
which form the overwhelming majority of Member States.
Neither does the non-permanent membership reflect
geographical representation.
The end of the cold war has provided possibilities
for channelling more resources into the field of
development cooperation, but the present structure of the
United Nations system does not correspond to this
situation.
At this session of the General Assembly the
delegation of the Democratic People’s Republic of Korea
will exert constructive efforts to resolve such problems
and seek active cooperation with other Member States,
including the non-aligned countries.
Despite the end of the cold war, the arms build-up
continues unabated in different parts of the world. The
United Nations has long called for comprehensive and
complete disarmament, especially nuclear disarmament.
However, some nuclear and military Powers are still
boosting their efforts aimed at the qualitative
modernization of military strength under cover of calls for
selective disarmament. As a result, in most cases
disarmament is now being replaced by the process of
replacing with more sophisticated weapons those that
have become obsolete as a result of technical
developments.
Today, after the conclusion of the Comprehensive
Nuclear-Test-Ban Treaty, the nuclear Powers are resorting
to subcritical nuclear tests to further modernize their
nuclear arsenals.
International society, and the non-nuclear-weapon
States in particular, should give due attention to taking
measures to overcome this phenomenon. It is in this
20


context that we support the proposal to convene the fourth
special session of the General Assembly devoted to
disarmament.
In recent years there have been ample discussions on
human rights at the United Nations and in other
international forums. However, the desired results have not
yet been achieved. This is mainly attributable to the fact
that United Nations Member States are pursuing different
ends in their deliberations on human rights and have
conflicting views with regard to standards for human rights.
As long as human rights issues continue to be abused
as a political means to put pressure on and interfere in the
internal affairs of others, any deliberations on human rights
will only have adverse effects upon international relations,
as is the case today. Furthermore, the application of double
standards has not ceased with regard to other crucial issues
such as disarmament and terrorism.
In order to eliminate high-handedness and
arbitrariness, and also to ensure fairness and justice in
resolving international issues, international society should
be democratized at the earliest possible date.
The twenty-first century should be a century devoted
to development and cooperation. Development is directly
linked to international peace and security.
In recent years major conferences, such as World
Summit for Social Development, the United Nations
Conference on Human Settlements and the World Food
Summit, were convened under the auspices of the United
Nations. These conferences made significant contributions
to elaborating action programmes and providing guidance
for international society with regard to cooperation in the
field of economic and social development.
The role of the United Nations should be further
strengthened to translate these documents into tangible
results. The United Nations has an important role in
persuading developed countries fully to implement their
commitments concerning official development assistance
and should pay due attention to resolving the issue of
external debt.
We are of the view that the ongoing reform process of
United Nations-affiliated organizations dealing with
economic and social issues and of the United Nations
Secretariat should be carried out in such a way as to enable
them to make the best use of their potential for
development and cooperation.
Developed countries are urged to be wise enough to
foresee that replacing the present unfair international
economic relations with new ones that are more fair, will,
in the long term, be beneficial to them, and they should
cooperate fully with other Member States in enhancing
the role of the United Nations in that direction.
We appreciate and support the joint efforts of the
countries of Asia, Africa and Latin America to expand
and strengthen regional cooperation for political
sovereignty and socio-economic development in a spirit
of collective self-reliance.
We support Syria and other Arab countries in their
just struggle to seek a fair and comprehensive solution to
the Middle East problem based on the principle of land
for peace, and hold that Israel should withdraw from all
occupied Arab territories.
The Government of the Democratic People’s
Republic of Korea adheres to the main ideal of our
foreign policy of independence, peace and friendship in
conformity with the purposes and principles of the United
Nations Charter, and will continue to do so in the future.
The delegation of the Democratic People’s Republic
of Korea will make every sincere effort for the success of
deliberations on all agenda items that are before the
General Assembly at this session.









